Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 17/216,894 filed on 03/18/2022.
In the instant Amendment, claims 1, 3, 4 and 9 have been amended. Claim 2 has cancelled. Claim 10 has newly added.
Claims 1, 3 – 10 have been examined and are pending in this application. This action is made Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3 - 9 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection. Applicant’s arguments are directed solely to the claimed invention as amended 03/18/2022, which has been rejected under new ground of rejection necessitated by amendment. Examiner has contacted the applicant’s representative few weeks ago about the amended portion of the independent claim 1, “the selection cycle being determined so that a movement amount of the vehicle, which is moving at the movement speed, in the time interval of the data selected in accordance with the selection cycle exceeds half of a length of the vehicle in a direction of travel in the images” which has no support in the specification or nowhere to be found. Applicant’s representative acknowledged it and Examiner invoked 112(a) as failing written description requirement so that Applicant can resolved this issue. Therefore, Examiner is not giving to give any weight on this amended portion, but citing prior arts as close as possible to the amended claim. See rejection below for full detail.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and 9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 9 are rejected as currently written as the disclosure fails to support applicant had possession of the claimed subject matter at the time of invention.  Applicants claims are directed to a “the selection cycle being determined so that a movement amount of the vehicle, which is moving at the movement speed, in the time interval of the data selected in accordance with the selection cycle exceeds half of a length of the vehicle in a direction of travel in the images” that have selection cycle exceeds half of a length of the vehicle in a direction of travel.  The Examiner notes as applicant’s disclosure is currently written the disclosure does not support that applicant had possession of this aspect of the limitation at the time of invention.  The disclosure states In FIG. 6A, para: 0051; the data D11 to D15 based on the image output by the camera 21 of the vehicle 2 when moving at a comparatively high movement speed (e.g., 90 km/h) are arranged so as to correspond to the positions represented by the data. The height of the data D11 to D15 (the distance range represented in the data) is H. and para: 0052; The position of data D11 and the position of data D12 are shifted by interval ΔH1. As a result, the data D11 and the data D12 overlap by (H−ΔH1). In other words, the height of the portion that does not overlap with adjacent preceding and subsequent data is expressed as H−2(H−ΔH1)=2ΔH1−H. When the interval between the time when the data D11 is acquired and the time when the data D12 is acquired is 1/10 second and the movement speed of the vehicle 2 is 90 km/h, ΔH1 is 2.5 m. Since ΔH1 is greater than H/2, this is understood by one skilled in the art to mean “height of the image data” not half of a length of the vehicle. 
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3 – 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ermilios (US 2017/0323459 A1) in view of Hosokawa et al. (US 2020/0003566 A1).

Regarding claim 1, Ermilios discloses: “a data transmission device, comprising a processor [see para: 0012; The computing device can for example be provided by a controller or an assembly of several controllers or by a DSP (Digital Signal Processor) or a central processor device of the motor vehicle] configured to: 
acquire data based on a sensor signal from a camera [see abstract: At least one camera (8-11) respectively sequentially generates camera images (21-28) from an environment (2) of the motor vehicle (1)] and which outputs images in which surroundings of the vehicle are represented [see para: 0007; The transformed camera images overall formed to each camera are preferably composed or combined to an overall view, in particular an all-around view. In particular with a plan view, a bird's eye view to the environment of the motor vehicle results, which completely surrounds the motor vehicle], repeatedly at a predetermined time interval [see para: 0045; The combining unit 29 can be adapted to combine corresponding camera images, thus camera images, which have been captured at the same point of time or within a predetermined time interval, Fig. 1], 
Ermilios does not explicitly disclose: “determine a selection cycle based on a movement speed of the vehicle and select one or more sets of data from the repeatedly acquired data for each determined selection cycle, the selection cycle being determined so that a movement amount of the vehicle, which is moving at the movement speed, in the time interval of the data selected in accordance with the selection cycle exceeds half of a length of the vehicle in a direction of travel in the images; and 
transmit the selected one or more sets of data to an external server”.
However, Hosokawa, from the same or similar field of endeavor teaches: “determine a selection cycle based on a movement speed of the vehicle [see para:0044; a device for acquiring an operating condition of a device installed in the corresponding probe car 12, a sensor for measuring an operation condition of a driver, vehicle speed] and select one or more sets of data from the repeatedly acquired data for each determined selection cycle, the selection cycle being determined so that a movement amount of the vehicle, which is moving at the movement speed, in the time interval of the data selected in accordance with the selection cycle exceeds half of a length of the vehicle in a direction of travel in the images [see Fig. 3 para: 0037; The first calculation section 35 calculates a first index that is an index related to a situation of a specific feature, based on probe information that is acquired in a first period. The first period is defined with reference to the present point in time. The second calculation section 36 calculates a second index that is an index related to a situation of the specific feature, based on probe information that is acquired in a second period. The second period is earlier than the first period. [0038] An index related to a situation of a specific feature quantitatively indicates predetermined information related to the specific feature, based on probe information acquired in a certain period. For example, when probe information concerning a change of a vehicle condition is used, the index may be the number of times the condition has changed, the number of times a predetermined condition has been present, the percentage of time when the predetermined condition has been present, or the like]; and
transmit the selected one or more sets of data to an external server [see para: 0048 – 0050; Information transmission processing of the in-vehicle device 12 a is described below with reference to a flowchart in FIG. 4. This processing is performed at a certain cycle. This cycle may be a sufficiently short period (for example, five seconds) in comparison with the first period or the like, which are described above. [0049] The in-vehicle device 12 a acquires in S1 probe information. [0050] The in-vehicle device 12 a transmits in S2 the probe information acquired in S1 to the information processing apparatus 11. The processing is finished after S2].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the calibration of a vehicle camera system disclosed by Ermilios to add the teachings of Hosokawa as above, in order to combine with a processor or computer system to transmit the selected one or more sets of data to an external server for generating maps or image processing. The information processing apparatus that is communicable with in-vehicle devices installed in vehicles. The information processing apparatus includes a detection section that is configured to detect a change of a specific feature at every predetermined timing based on probe information acquired by the in-vehicle devices, the specific feature being a feature on a road and used in control of automated driving. The first calculation section calculates a first index that is an index related to a situation of a specific feature, based on probe information that is acquired in a first period. The second calculation section calculates a second index that is an index related to a situation of the specific feature, based on probe information that is acquired in a second period. The comparison section detects a change of a specific feature by comparing the first index and second index concerning an identical specific feature and transmitted to the external server for further processing [Hosokawa see para: 0044; 0037; 0048 - 0050].

Claim 2, Cancelled. 

Regarding claim 3, Ermilios and Hosokawa disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Furthermore, Ermilios discloses: “wherein the processor is further configured to evaluate [see para: 0065 – 0066; The lower this error, the better the calibration is and by implication the stitching quality of the virtual plan-view. In practice, this error incorporates noise from various sources therefore it can never be absolute zero except in simulated ideal conditions. [0066] The calibration error is inverted, normalized to a particular range (0 through 100) and filtered via an exponential moving average IIR filter to obtain a stable indicator of the current calibration quality per camera for self-diagnosis and triggering of the calibration process. The filter's smoothing factor determines the sensitivity of the calibration trigger. This signal is continuously monitored (repeat steps S1 to S5) until it falls below some hysteresis threshold in which case the calibration process is initiated in the next step and repeated until the quality reaches some satisfactory level].

Regarding claim 4, Ermilios and Hosokawa disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Furthermore, Ermilios discloses: “wherein t
the processor is further configured to acquire feature data which indicates features identified by a classifier which identifies predetermined features from the images [see para: 0012; Each motion vector can be determined in an image pair of two transformed camera images based on corresponding image features. In order to detect and associate such image features with each other, e.g. a SIFT algorithm (SIFT—Scale-invariant feature transform) or a SURF algorithm (SURF—Speeded Up Robust Features) can be provided. Such a feature detection and matching provides feature pairs of each one image feature from the first transformed camera image and an image feature from the second transformed camera image, wherein the image features optically correspond to each other. Preferably instead of a feature detector like SIFT or SURF, one can perform direct correlation of a predefined number of image blocks (arrangement on a grid) between the two frames of interest and reject motion vectors that deviate from the local trend in the motion field for more than a threshold].

Regarding claim 5, Ermilios and Hosokawa disclose all the limitation of claim 4 and are analyzed as previously discussed with respect to that claim.
Furthermore, Ermilios discloses: “wherein the processor is further configured to: 
acquire a confidence indicating a certainty of identification of the features from the images from the classifier [see para: 0027; In an alternative embodiment, in an overlapping region of transformed camera images an image block is determined in a transformed camera image of the first camera. An image block is an image area, in which an image feature is located, which was detected by feature detection. In a transformed camera image of the second camera, a corresponding image block is determined. In other words, the image block in the transformed camera image of the second camera is again detected. The image block is in particular a texture block. The feature is correspondingly a specific texture. The overlap error value is determined depending on a distance of the two image blocks. In this block matching, the overlap error value is reduced by the new projection parameters such that the distance is reduced], and 
select the feature data included in the selection cycle sequentially in order from the highest confidence [see para: 0079; S12.2 Perform block matching in the overlap region O′ (FIG. 2) shared between two cameras to obtain the location of common features (texture blocks). Then optimize the extrinsic parameters of one or more cameras by minimizing the geometric error between the re-projection of these features on the ground plane from their respective cameras].

Regarding claim 9, claim 9 is rejected under the same art and evidentiary limitations as determined for the method of claim 1 but for a method claim.

Claim 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ermilios (US 2017/0323459 A1) in view of Hosokawa et al. (US 2020/0003566 A1) and further in view of Chen et al. (US 2018/0188039 A1).

Regarding claim 6, Ermilios and Hosokawa disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Ermilios and Hosokawa does not explicitly disclose: “wherein the processor is further configured to: 
temporarily save the selected data in a memory, and 
transmit the selected data temporarily stored in the memory to the external server for each selection cycle”.
However, Chen, from the same or similar field of endeavor teaches: “wherein the processor [see para: 0143; each processor assigned a set of neighboring pose subgraphs] is further configured to: 
temporarily save the selected data in a memory [see para: 0198; FIG. 32 illustrates detection of misalignment for ground represented in a point cloud, according to an embodiment. In the OMap building process, the HD map system ingests interpolated ground points into a vertical column's temporary memory storage], and 
transmit the selected data temporarily stored in the memory to the external server for each selection cycle [see para: 0214; The instructions 3624 (e.g., software) may also reside, completely or at least partially, within the main memory 3604 or within the processor 3602 (e.g., within a processor's cache memory) during execution thereof by the computer system 3600, the main memory 3604 and the processor 3602 also constituting machine-readable media. The instructions 3624 (e.g., software) may be transmitted or received over a network 3626 via the network interface device 3620].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify calibrating camera system by Ermilios to add the teachings of Hosokawa as above, to further incorporate the teachings of Chen to provide processor with a temporary memory storage to save map data. The instructions 3624 (e.g., software) may be transmitted or received over a network via the network interface device 3620. One having ordinary skill in the art would have found it motivated to use such a temporary memory storage in the computer-implemented method of Chen for the purpose of using temporary memory to generate high depth map data and transmit to the remote device such as server or the like in a certain period of the time [Chen see para: 0143; 0198; 0214]

Regarding claim 7, Ermilios and Hosokawa disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Ermilios and Hosokawa does not explicitly disclose: “wherein the processor is further configured to:
temporarily store the acquired data based on the sensor signal in a memory, and 
select one or more sets of data from the acquired data temporarily stored in the memory”.
However, Chen, from the same or similar field of endeavor teaches: “wherein the processor [see para: 0143; each processor assigned a set of neighboring pose subgraphs] is further configured to: 
temporarily store the acquired data based on the sensor signal in a memory [see para: 0198; FIG. 32 illustrates detection of misalignment for ground represented in a point cloud, according to an embodiment. In the OMap building process, the HD map system ingests interpolated ground points into a vertical column's temporary memory storage], and 
select one or more sets of data from the acquired data temporarily stored in the memory [see para: 0154; The HD map system performs 2340 pose graph optimization over tracks from sets S1 and S2. In one embodiment, the HD map system performs optimization of the pose graph without changing the poses for the existing samples for tracks {Track1, Track2, . . . , TrackN}. Accordingly, the HD map system freezes the poses of the existing samples for tracks {Track1, Track2, . . . TrackN} during the pose graph optimization. As a result, the HD map system optimizes only the new track sample poses. [0155] In another embodiment, the HD map system makes changes to the existing sample poses for track {Track1, Track2, . . . , TrackN}. Accordingly, the HD map system starts an entire new global optimization process without freezing any of the node poses. In this case, the global optimization is similar to a new global optimization for pose graph G].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify calibrating camera system by Ermilios to add the teachings of Hosokawa as above, to further incorporate the teachings of Chen to provide processor with a temporary memory storage to save map data. The instructions 3624 (e.g., software) may be transmitted or received over a network via the network interface device 3620. One having ordinary skill in the art would have found it motivated to use such a temporary memory storage in the computer-implemented method of Chen for the purpose of using temporary memory to generate high depth map data and transmit to the remote device such as server or the like in a certain period of the time [Chen see para: 0143; 0198; 0154].

Regarding claim 8, Ermilios and Hosokawa disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Ermilios and Hosokawa does not explicitly disclose: “wherein the processor is further configured to transmit the selected data to the external server, which generates a map using received data”.
However, Chen, from the same or similar field of endeavor teaches: “wherein the processor [see para: 0143; each processor assigned a set of neighboring pose subgraphs] is further configured to transmit the selected data to the external server, which generates a map using received data [see para: 0190; After FIG. 30 shows a process for generating high-definition maps based on automatic detection of misalignment hotspots, according to an embodiment. In an embodiment, the various steps illustrated in FIG. 30 are performed by the online HD map system 110, for example, by the global alignment module 460. In other embodiments, some of the steps of the process may be performed by the vehicle computing system 120].
The motivation for combining Ermilios, Hosokawa and Chen has been discussed in connection with claim 6 and 7, above [Chen see para: 0143 and 0190].

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ermilios (US 2017/0323459 A1) in view of Hosokawa et al. (US 2020/0003566 A1) and further in view of Li et al. (US 2020/0226422 A1).

Regarding claim 10, Ermilios and Hosokawa disclose all the limitation of claim 4 and are analyzed as previously discussed with respect to that claim.
Ermilios and Hosokawa does not explicitly disclose: “wherein the classifier is a convolutional neural network”.
However, Li, from the same or similar field of endeavor teaches: “wherein the classifier is a convolutional neural network [see para: .0116; In one embodiment, the MLS includes a CNN that includes one or more inputs to receive image data and generate outputs based on the MLS operating on the image data. In one embodiment, the MLS and/or the CNN include a deep learning classifier. And see para: 0223].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify calibrating camera system by Ermilios to add the teachings of Hosokawa as above, to further incorporate the teachings of Chen to provide a system of one or more computers can be configured to perform particular operations or actions by virtue of having deep learning classifier such as CNN to classify images based on featured detected by the image processing system [Li see para: 0116].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Xiao et al (US 2021/0370968 A1).


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486